ORDER
This matter having been duly presented to the Court by David E. Johnson, Jr., Esquire, Director of the Office of Attorney Ethics, and with the consent of the respondent, CHARLES B. DINS-MORE, formerly of CAPE MAY, and it appearing that the Office of Attorney Ethics and respondent have agreed that respondent lacks the ability to assist counsel in defense of pending disciplinary proceedings and should be transferred to disability inactive status in accordance with Rule l:20-12(e), and good cause appearing;
*274It is ORDERED that pursuant to Rule l:20-12(e), CHARLES B. DINSMORE, who was admitted to practice law in this state in 1988, is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that CHARLES B. DINSMORE is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that all accounts, if any, currently existing in any New Jersey financial institution, including any trust account, maintained by respondent pursuant to Rule 1:21-6 shall be restrained from disbursement and shall be transmitted by the financial institutions that are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court; the accounts to be transferred to the Superior Court Trust Fund include Commerce Bank, Account Nos. 0004403697 and 0004317004, and Collective Federal Savings Bank (now Fleet Bank) Account No. 1005073345; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period he is on disability inactive status and that respondent comply with Rule 1:20-20 governing attorneys transferred to disability inactive status.